                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

RICHARD GILLIAM                                                             PLAINTIFF
ADC #209415

v.                         Case No. 4:19-cv-00740 BSM

STEFFEN, OIC, Lonoke County                                             DEFENDANTS
Detention Center, et al.


                                        ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Joe J. Volpe [Doc. No. 5] has been received. After careful review of the record, the

RD is adopted. Gilliam’s claims against defendant Hodge are dismissed with prejudice.

Gilliam’s deliberate indifference to serious medical needs claim is dismissed without

prejudice. Pursuant to 28 U.S.C. § 1915(a)(3), an in forma pauperis appeal would not be

taken in good faith.

       IT IS SO ORDERED this 28th day of January 2020.




                                                  UNITED STATES DISTRICT JUDGE
